DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on February 25, 2022.
Claim 5 is cancelled.
Claims 1-4 and 6-21 are pending.
Claims 1-4 and 6-21 are examined.
This Office Action is given Paper No. 20220321 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hockey et al. (US 2017/0070500) in view of Hecht et al. (US 11,068,866).

Claims 1, 8
Hockey discloses:
receiving payee information (addressing information, transaction information, see [0236, 0259]) from a payment service (external system, see [0324]) over a network through a network interface;
searching a database (database, see [0202]) of records, the database stored in a datastore (data store, see [0201]), the records comprising payment instructions (permissions, see [0009]), using a plurality of processing cores electrically connected to the datastore and the network interface; 
creating a d-token (token, see [0310, 0322]) for the matching record wherein the d-token indicates the matching record;
returning the d-token (token is transmitted back, see [0324]) to the payment service (external system, see [0324]) over the network using the network interface; 
receiving the d-token (token, see [0312]) from a financial institution (e.g. bank, see [0193]) over a banking rail through a rail interface; 
validating the d-token (authenticate access, see [0310]) using the plurality of processing cores;
locating the matching record using the d-token (identifies the record related to the token, see [0327]) in the datastore using the plurality of processing cores; 
extracting the payment instructions (permissions, see [0327]) from the matching record in the datastore; and
PATENT APPLICATIONDocket No.: BT143returning the payment instructions (permissions, see [0327]) to the financial institution over the banking rail through the rail interface.
Hockey does not disHockey does not disclose:
A phone number;
If a matching… number;
To assure… modified.
Hecht teaches:
a phone number (phone number, see C17 L33-61);
if a matching record is found in the database (database, see C17 L33-61) where the payee information matches the phone number (phone number, see C17 L33-61);
to assure that the d-token has not been modified (e.g. message code or correlation reference number matches the database, i.e. not modified, see C17 L62 – C18 L18).
Hockey discloses a database of records, a plurality of processors, network interfaces, accepting a deposit request, searching for a record, returning a token associated with the record, accepting the d-token, validating the d-token, selecting the record using the d-token, and returning payment instructions. Hockey does not disclose the record containing a phone number found in a database or assuring the token was not modified, but Hecht does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure permissioning of access to user accounts of Hockey with the record containing a phone number and the token is not modified of Hecht because 1) a need exists for securely accessing user account information and securely authorizing user account transactions (see Hockey [0004-0006]); and 2) a need exists for a funds transfer where the payee has access to the funds quickly and the financial institution is not at risk for duplicate transactions (see Hecht C1 L43-62). Having the record contain a phone number allows the payor to initiate a payment using only an alias (see Hecht C17 L33-61). Assuring the token was not modified will help prevent fraudulent transactions.

Claims 4, 21
Hockey discloses:
receiving payee information (addressing information, transaction information, see [0236, 0259]) from a payment service (external system, see [0324]) over a network through a network interface;
searching a database (database, see [0202]) of records, the database stored in a datastore (data store, see [0201]), the records comprising payment instructions (permissions, see [0009]), using a plurality of processing cores electrically connected to the datastore and the network interface; 
creating a d-token (token, see [0310, 0322]) for the matching record wherein the d-token indicates the matching record;
returning the d-token (token is transmitted back, see [0324]) to the payment service (external system, see [0324]) over the network using the network interface; 
receiving the d-token (token, see [0312]) from a financial institution (e.g. bank, see [0193]) over a banking rail through a rail interface; 
validating the d-token (authenticate access, see [0310]) using the plurality of processing cores;
locating the matching record using the d-token (identifies the record related to the token, see [0327]) in the datastore using the plurality of processing cores; 
extracting the payment instructions (permissions, see [0327]) from the matching record in the datastore; and
PATENT APPLICATIONDocket No.: BT143returning the payment instructions (permissions, see [0327]) to the financial institution over the banking rail through the rail interface.
Hockey does not disHockey does not disclose:
An email address;
If a matching… address;
To assure… modified.
Hecht teaches:
an email address (e-mail address, see C17 L33-61);
if a matching record is found in the database (database, see C17 L33-61) where the payee information matches the email address (e-mail address, see C17 L33-61);
to assure that the d-token has not been modified (e.g. message code or correlation reference number matches the database, i.e. not modified, see C17 L62 – C18 L18).
Hockey discloses a database of records, a plurality of processors, network interfaces, accepting a deposit request, searching for a record, returning a token associated with the record, accepting the d-token, validating the d-token, selecting the record using the d-token, and returning payment instructions. Hockey does not disclose the record containing an email address found in a database or assuring the token was not modified, but Hecht does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure permissioning of access to user accounts of Hockey with the record containing an email address and the token is not modified of Hecht because 1) a need exists for securely accessing user account information and securely authorizing user account transactions (see Hockey [0004-0006]); and 2) a need exists for a funds transfer where the payee has access to the funds quickly and the financial institution is not at risk for duplicate transactions (see Hecht C1 L43-62). Having the record contain an email address allows the payor to initiate 

Claim 15
Hockey discloses:
a payment server computing device (device, see [0092]); 
a deposit information vault (data store, see [0201]); and 
a financial institution computing resources (e.g. bank, see [0193]); 
where the payment server computing device is connected to a network, wherein the payment server computing device is programmed to send payee information (addressing information, transaction information, see [0236, 0259]) to the deposit information vault to retrieve a d-token (token, see [0310, 0324]), wherein the payment server computing device is programmed to send the d-token to a financial institution to effectuate a payment (see [0327]); 
where the deposit information vault comprises: 
a datastore (data store, see [0201]) containing a database (database, see [0202]) of records (records, see [0009]) containing payment instructions (permissions, see [0009]) and user identifiable information (account information, see [0009]), each U.S. Pat. Ser. No. 16/818,015October 26, 2021Page 6 of 10record labeled with one or more tokens (token, i.e. unique record identifier, see [0009]), where each of the one or more tokens point to a specific record (unique identifier associated with the electronic record, see [0009]); 
a plurality of processing cores (processors, see [0281]) electrically connected to the datastore; 
one or more network interfaces (user interfaces, see [0011, 0203]), electrically connected to the plurality of processing cores, to a banking rail (financial platform system, see [0015, 0193]), and to an internet (internet, see [0282]);
wherein the plurality of processing cores are programmed to accept a deposit request (transaction request for deposit, see [0236, 0258]) containing the payee information (addressing information, transaction information, see [0236, 0259]) over the internet, search the datastore (database, see [0308]) for a matching record associated with the payee information, and return the token (token is transmitted back, see [0310, 0324]) associated with the matching record to the internet as the d-token; 
wherein the plurality of processing cores are programmed to accept the d-token (token, see [0312]) from the banking rail (external system, see [0312]), validate that the d-token (authenticate access, see [0310]), use the d-token to select the matching record associated with the d- token (identifies the record related to the token, see [0327]), and return the payment instructions (permissions, see [0327]) in the matching record associated with the d-token to the banking rail; and 
where the financial institution computing resources are programmed to accept the d-token from the payment server computing device, send the d-token over the banking rail to the deposit information vault, and accept the payment instructions from the deposit information vault, then uses the payment instructions to transfer funds using the payment instructions (see [0310-0327]).
Hockey does not disclose:
Where the user… address;
Token… modified.
Hecht teaches:
where the user identifiable information is a phone number (phone number, see C17 L33-61) or an email address (e-mail address, see C17 L33-61);
token has not been modified (e.g. message code or correlation reference number matches the database, i.e. not modified, see C17 L62 – C18 L18).
Hockey discloses a database of records, a plurality of processors, network interfaces, accepting a deposit request, searching for a record, returning a token associated with the record, accepting the d-token, validating the d-token, selecting the record using the d-token, and returning payment instructions. Hockey does not disclose the user information is an email address or phone number found in a database or assuring the token was not modified, but Hecht does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the secure permissioning of access to user accounts of Hockey with the user information is an email address or phone number and the token is not modified of Hecht because 1) a need exists for securely accessing user account information and securely authorizing user account transactions (see Hockey [0004-0006]); and 2) a need exists for a funds transfer where the payee has access to the funds quickly and the financial institution is not at risk for duplicate transactions (see Hecht C1 L43-62). Having the identifiable information as a phone number or email address allows the payor to initiate a payment using only an alias 

Claim 2
Furthermore, Hockey discloses:
the payment instructions contain a bank account number (account number, routing number, see [0329]).

Claim 3
Furthermore, Hockey discloses:
the payment instructions contain a credit card number (credit card number, see [0329]).  

Claim 6
Furthermore, Hockey discloses:
the d-token contains both an identifier for the apparatus for processing the electronic deposit information (token includes routing number, see [0359]) and a number associated with the record (unique record identifier, see [0009, 0376]).

Claim 7
Furthermore, Hockey discloses:
the d-token is encrypted (encrypted, see [0211, 0376]).


Furthermore, Hockey discloses:
the validating further includes comparing a time difference between a d-token creation time and a d-token use time with a predetermined value (e.g. allowable amount of transactions within a time period, expire after amount of time, see [0086, 0222]).

Claim 10
Furthermore, Hockey discloses:
the validating (verifying transaction conditions, see [0244]) further includes comparing a number of times (frequency of transactions, see [0244, 0375]) the d-token has been used with a predetermined value (over a particular amount, see [0244, 0375]).  

Claims 11, 20
Furthermore, Hockey discloses:
if the matching record is not found, sending an email (email, see [0244, 0276]) through the network interface to the network requesting the payment instructions.  

Claim 12
Furthermore, Hockey discloses:
if the matching record is not found, sending a text message (text message, SMS message, see [0244, 0276]) through the network interface to the network requesting the payment instructions.  

Claim 13
Furthermore, Hockey discloses:
the creating of the d-token includes encrypting (encrypted, see [0211, 0376]) the phone number in the d-token.

Claim 14
Furthermore, Hockey discloses:
encrypting (encrypted, see [0211, 0376]) the payment instructions.

Claim 16
Furthermore, Hockey discloses:
the payment server computing device runs a software program to process a mobile payment (mobile applications, see [0203]).

Claim 17
 Furthermore, Hockey discloses:
the financial institution is a bank (bank, see [0193]).

Claim 18
Furthermore, Hockey discloses:
the financial institution is a credit card processor (credit card provider, see [0194]).  

Claim 19
Furthermore, Hockey discloses:
the payment instructions include a financial institution account number (bank routing number, see [0329]).  

Response to Arguments 
Applicant argues that the prior art does not teach the amendments.
Examiner disagrees. Davey teaches validating that the message is in the correct format (see [0072-0073]). Note that in claims 8 and 21, the limitation “to assure that the d-token has not been modified” is functional language. However, in order to expedite prosecution, please see the new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Loeb et al. (US 2006/0149641) discloses validating tokens.  
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 8 and 21 which recite “to assure that the d-token has not been modified”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]"; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").
Claim 8 recites “if a matching record is found... record.”
Claim 11 recites “if the matching record is not found… instructions.”
Claim 12 recites “if the matching record is not found… instructions.”
Claim 20 recites “if the matching record… instructions.”
Claim 21 recites “if a matching record is found… record.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621